DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 05 November 2021 to the previous Office action dated 10 August 2021 is acknowledged. Pursuant to amendments therein, claims 1-6 are pending in the application.
The objection to the specification made in the previous Office action is withdrawn in view of applicant’s amendment to the title.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. (US 2011/0274632 A1; published 10 November 2011; of record) in view of Shirao et al. (US 2010/0233103 A1; published 16 September 2010).
	Ishitobi et al. discloses a W/O sunscreen cream containing hydrophobicized zinc oxide, silica powder, 5 wt% 2-ethylhexyl-p-methoxycinnamate, 1 wt% hexyl diethylaminohydroxybenzoylbenzoate, 3 wt% 2,4-bis {[4-(2-ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine, 3 wt% dimethicodiethyl benzal malonate, 3 wt% octocrylene, 0.001 wt% distearyl ammonium chloride, organic modified clay mineral, and polyoxyethylene-methylpolysiloxane copolymer (Example 2-12; paragraph [0111]), wherein other ingredients commonly used in cosmetics can be blended in including cation surfactants (paragraphs [0051], [0066]), wherein other 
	Although Example 2-12 does not include a flaky powder as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as discussed above and to blend in a platelike (i.e., flaky) powder such as talc in the powder of the sunscreen cream of Example 2-12 of Ishitobi et al., with a reasonable expectation of success.
	Regarding the claimed concentration of an ultraviolet absorbing agent of 6-40% by mass, Example 2-12 of Ishitobi et al. includes 5 wt% 2-ethylhexyl-p-methoxycinnamate, 1 wt% hexyl diethylaminohydroxybenzoylbenzoate, 3 wt% 2,4-bis {[4-(2-ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine, 3 wt% dimethicodiethyl benzal malonate, and 3 wt% octocrylene, all of which are ultraviolet absorbing agents, thus adding up to an ultraviolet absorbing agent concentration of 15 wt%.  It is noted that “an ultraviolet absorbing agent” as set forth in claim 1 is interpreted as “one or more ultraviolet absorbing agents”.  See KCJ Corp. v. Kinetic Concepts Inc., 223 F.3d 1351, 55 USPQ2d 1835, 1839 (Fed. Cir. 2000) ("an indefinite article 'a' or 'an' in patent parlance carries the meaning of 'one or more' in open-ended claims containing the transitional phrase 'comprising.'").
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as discussed above and to blend into Example 2-12 of Ishitobi et al. other ingredients commonly used in cosmetics including a cation (i.e., cationic) surfactant, with a reasonable expectation of success.
	Although Example 2-12 of Ishitobi et al. discloses 0.001 wt% distearyl ammonium chloride cationic surfactant, Ishitobi et al. does not disclose the claimed concentration range of cationic surfactant of 0.1-3 wt%.
	Shirao et al. discloses W/O sunscreen cosmetics (title) wherein cationic surfactants are blended into cosmetics to improve formulation stability, removability, and powder dispersibility (paragraph [0004]) wherein the concentration of cationic surfactant in such cosmetics is preferably 0.0001 to 10% by mass (paragraph [0035]) wherein silicone surfactant is desirably further blended therein as an emulsifying agent (paragraph [0040]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishitobi et al. and Shirao et al. by making the composition of Ishitobi et al. as discussed above such as Example 2-12 wherein the concentration of cationic surfactant therein is 0.0001-10 wt% as suggested by Shirao et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve formulation stability, prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 2, the hydrophobicized zinc oxide and silica powder of Example 2-12 of Ishitobi et al. are ultraviolet scattering agents.
Regarding claim 4, the polyoxyethylene-methylpolysiloxane copolymer of Example 2-12 of Ishitobi et al. is a surfactant other than a cationic surfactant.
Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as discussed above and to blend into the composition of Ishitobi et al. in view of Shirao et al. as discussed above other ingredients commonly used in cosmetics including higher fatty acids such as myristic acid, palmitic acid, stearic acid, or behenic acid (i.e., oil phase thickeners) as suggested by Ishitobi et al., with a reasonable expectation of success.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. in view of Shirao et al. as applied to claims 1-5 above, and further in view of Ono et al. (US 2015/0030768 A1; published 29 January 2015; of record).
Ishitobi et al. and Shirao et al. are relied upon as discussed above.

Ono et al. discloses flaky particulate material such as talc in a cosmetic composition (title; abstract) wherein the flaky particulate material is surface treated to achieve smoothness, transparency, comfort of use, and natural finish (paragraph [0028]) wherein the surface treatment uses a fatty acid metal salt (paragraphs [0031]-[0032]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishitobi et al., Shirao et al., and Ono et al. by surface treating the talc in the sunscreen composition of Ishitobi et al. in view of Shirao et al. as discussed above using fatty acid metal salt (i.e., hydrophobically treated talc) as suggested by Ono et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to achieve smoothness, transparency, comfort of use, and natural finish for such composition as suggested by Ono et al.

Response to Arguments
Applicant's arguments filed 05 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the dimethylpolysiloxane of Example 2-12 of Ishitobi et al. is not a surfactant other than a cationic surfactant (remarks page 4).  In response, 
Applicant argues that isostearic acid is not an oil phase thickener (remarks pages 4-5).  In response, Ishitobi et al. suggests including myristic acid, palmitic acid, stearic acid, or behenic acid, all of which are oil phase thickeners.
Applicant argues that Ishitobi et al. only discloses a trace amount of distearyl ammonium chloride and does not suggest increasing the amount of cationic surfactant (remarks page 5).  In response, Shirao et al. suggests using an amount of cationic surfactant that overlaps the claimed amount.
Applicant argues that cationic surfactant less than 0.1% by mass provides insufficient resistance against bathing and rubbing as evidenced by specification paragraph [0038] (remarks pages 5-6).  In response, applicant does not indicate the specific formulations that have been tested for such property and what results were obtained, in order to determine whether such results are commensurate in scope with the claims.
Applicant argues that Table 1, comparative examples 1-3, and paragraph [0066] provide evidence of unexpected results of improved resistance to being worn off (remarks page 6).  In response, such results are not commensurate in scope with the claims in that the examples that purportedly exhibit such results contain particular constituents in particular concentrations, yet the claims are not limited to such particular formulations, nor has applicant provided a persuasive argument pointing to a trend in the data indicating that the probative value of such data could be extended to encompass the entire claimed range, including all concentrations of flaky powder, all species of flaky powder, all UV absorbing agents, the entire claimed range of 6-40 wt% of the UV absorbing agent, all cationic surfactants, the entire claimed range of 0.1-3 wt% of the cationic surfactant, and all cosmetics that do not include all the other constituents and concentrations present in the tested formulations.  See MPEP 716.02(d).

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617